The appellant, Clarendon County, has filed a petition in this case, asking for a hearing on the Court's order filed September 18, 1931, modifying the decision of the Court filed June 2, 1931.
After consideration of the grounds of the petition, and further and careful consideration of the entire case,
It is ordered, That the said order of the Court, filed September 18, 1931, made on petition for rehearing by counsel *Page 129 
for respondents, be, and the same is hereby revoked and withdrawn from the files of the Court; and the paragraph of the Court's opinion, to wit:
"In view of the conclusions herein announced it is unnecessary for this Court to pass upon any other questions involved in the appeal. Clarendon County should be paid the dividends on the amount of claim, it is entitled to file, by the receiver of the American Bank, not as a preferred creditor, but as a general creditor to share ratably with other creditors of said bank. It will be necessary for the receivers of the two defunct banks to readjust their accounts"; directed by said order stricken from the opinion, is hereby restored thereto as part of the same.
It is further ordered, That the opinion and decision of this Court filed June 2, 1931, be and the same is hereby, declared to be, in all respects, the judgment of this Court.
It is further ordered, That all petitions for rehearing heretofore filed in this case be dismissed.
                            JOHN G. STABLER, AJ. JESSIE F. CARTER, AJ. ROBERT LIDE, AAJ.
December 17, 1931.